                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR19-248-JCC
10                           Plaintiff,                 MINUTE ORDER
11            v.

12    KENNETH L. PRATT,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to continue the
18   pretrial motions due date (Dkt. No. 10). The Court hereby ORDERS that pretrial motions shall
19   be filed no later than January 6, 2020.
20          DATED this 2nd day of January 2020.
21                                                       William M. McCool
                                                         Clerk of Court
22

23                                                       s/Tomas Hernandez
                                                         Deputy Clerk
24

25

26


     MINUTE ORDER
     CR19-248-JCC
     PAGE - 1
